United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 02-2569
                                  ___________

Larry D. Freeman,                      *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Arkansas.
Ron Sherman Advertising, Inc.,         *
                                       *     [UNPUBLISHED]
            Appellee.                  *
                                  ___________

                         Submitted: January 6, 2003
                             Filed: January 10, 2003
                                  ___________

Before McMILLIAN, FAGG, and BOWMAN, Circuit Judges.
                            ___________

PER CURIAM.

      Larry D. Freeman, an African American, appeals the District Court’s1 adverse
grant of summary judgment in his employment-discrimination action against his
former employer, Ron Sherman Advertising, Inc. (RSA). Having carefully reviewed
the record, see Forrest v. Kraft Foods, Inc., 285 F.3d 688, 691 (8th Cir. 2002)
(standard of review), we affirm.




      1
       The Honorable G. Thomas Eisele, United States District Judge for the Eastern
District of Arkansas.
       Even assuming, as did the District Court, that Freeman established a prima
facie case of race discrimination, see Whitley v. Peer Review Sys., Inc., 221 F.3d
1053, 1055 (8th Cir. 2000) (elements), the summary judgment record lacks evidence
from which a jury could infer that RSA’s proffered explanation for Freeman’s
dismissal--his behavior at an October 8, 1999 meeting about Freeman’s work on a
specific project--was pretextual. See Forrest, 285 F.3d at 691. Freeman contends that
the RSA officers were mistaken about the work that Freeman had done on the project
giving rise to the October 8 meeting and that they overreacted in firing him simply
for being emotional during the meeting. However, Freeman set forth no evidence
indicating that the RSA officers were proceeding dishonestly to mask intentional race
discrimination, see Sprenger v. Fed. Home Loan Bank, 253 F.3d 1106, 1112 (8th Cir.
2001), and it is well established that federal courts are not "super-personnel
department[s] that re-examine[]" the wisdom of an employer’s business decisions,
Kipp v. Missouri Highway & Transp. Comm’n, 280 F.3d 893, 898 (8th Cir. 2002)
(quoting, originally, Dale v. Chicago Tribune Co., 797 F.2d 458, 464 (7th Cir. 1986)).
Further, Freeman has failed to demonstrate a genuine issue of material fact as to
whether he was similarly situated in all relevant respects to a white co-worker with
whom he wished to be compared. See Forrest, 285 F.3d at 691-92.

      We also agree with the District Court’s analysis of Freeman’s retaliation claim.
The record before the District Court did not show the required causal link between
Freeman’s filing of his December 1999 Equal Employment Opportunity Commission
charge about his termination and the October 2000 statements made by an RSA
employee about not using Freeman in an RSA commercial. See Kipp, 280 F.3d at
896-97.

      Freeman’s remaining arguments provide no basis for reversal. Accordingly,
we affirm. See 8th Cir. R. 47B.




                                         -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-